


110 HR 1784 IH: PLEA

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1784
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. Engel (for
			 himself, Mrs. McCarthy of New York,
			 Mr. Kennedy,
			 Mr. Farr, Ms. Watson, Mr.
			 Brady of Pennsylvania, Mrs. Maloney of
			 New York, Mr. Pallone,
			 Mr. Sherman,
			 Mrs. Lowey,
			 Ms. Woolsey, and
			 Mr. Moran of Virginia) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To protect the Nation’s law enforcement officers by
		  banning the Five-seveN Pistol and 5.7 x 28mm SS190 and SS192 cartridges,
		  testing handguns and ammunition for capability to penetrate body armor, and
		  prohibiting the manufacture, importation, sale, or purchase of such handguns or
		  ammunition by civilians.
	
	
		1.Short titleThis Act may be cited as the
			 Protect Law Enforcement Armor
			 Act or the PLEA
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Law enforcement is
			 facing a new threat from handguns and accompanying ammunition, which are
			 designed to penetrate police body armor, being marketed and sold to
			 civilians.
				(2)A
			 Five-seveN Pistol and accompanying ammunition, manufactured by FN Herstal of
			 Belgium as the 5.7 x 28 mm System, has recently been recovered
			 by law enforcement on the streets. The Five-seveN Pistol and 5.7 x 28mm SS192
			 cartridges are legally available for purchase by civilians under current
			 law.
				(3)The Five-seveN
			 Pistol and 5.7 x 28mm SS192 cartridges are capable of penetrating level IIA
			 armor. The manufacturer advertises that ammunition fired from the Five-seveN
			 will perforate 48 layers of Kevlar up to 200 meters and that the ammunition
			 travels at 2100 feet per second.
				(4)The Five-seveN
			 Pistol, and similar handguns designed to use ammunition capable of penetrating
			 body armor, pose a devastating threat to law enforcement.
				(b)PurposeThe
			 purpose of this Act is to protect the Nation’s law enforcement officers
			 by—
				(1)testing handguns and
			 ammunition for capability to penetrate body armor; and
				(2)prohibiting the
			 manufacture, importation, sale, or purchase by civilians of the Five-seveN
			 Pistol, ammunition for such pistol, or any other handgun that uses ammunition
			 found to be capable of penetrating body armor.
				3.Armor piercing
			 ammunition
			(a)Expansion of
			 definition of armor piercing ammunitionSection 921(a)(17)(B) of title 18, United
			 States Code, is amended—
				(1)in clause (i), by
			 striking or at the end;
				(2)in clause (ii), by
			 striking the period at the end and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(iii)a projectile that—
							(I)may be used in a handgun; and
							(II)the Attorney General determines,
				pursuant to section 926(d), to be capable of penetrating body
				armor.
							.
				(b)Determination of
			 capability of projectiles To penetrate body armorSection 926 of
			 title 18, United States Code, is amended by adding at the end the
			 following:
				
					(d)(1)Not later than 1 year
				after the date of enactment of this subsection, the Attorney General shall
				promulgate standards for the uniform testing of projectiles against Body Armor
				Exemplar.
						(2)The standards promulgated pursuant to
				paragraph (1) shall take into account, among other factors, variations in
				performance that are related to the type of handgun used, the length of the
				barrel of the handgun, the amount and kind of powder used to propel the
				projectile, and the design of the projectile.
						(3)As used in paragraph (1), the term
				Body Armor Exemplar means body armor that the Attorney General
				determines meets minimum standards for the protection of law enforcement
				officers.
						.
			4.Armor piercing
			 handguns and ammunition
			(a)In
			 generalSection 922 of title
			 18, United States Code, is amended by adding at the end the following:
				
					(aa)Five-seveN
				Pistol
						(1)In
				generalIt shall be unlawful for any person to manufacture,
				import, market, sell, ship, deliver, possess, transfer, or receive—
							(A)the Fabrique
				Nationale Herstal Five-SeveN Pistol;
							(B)5.7 x 28mm SS190
				and SS192 cartridges; or
							(C)any other handgun
				that uses armor piercing ammunition.
							(2)ExceptionsThis
				subsection shall not apply to—
							(A)any firearm or
				armor piercing ammunition manufactured for, and sold exclusively to, military,
				law enforcement, or intelligence agencies of the United States; and
							(B)the manufacture,
				possession, transfer, receipt, shipment, or delivery of a firearm or armor
				piercing ammunition by a licensed manufacturer, or any person acting pursuant
				to a contract with a licensed manufacturer, for the purpose of examining and
				testing such firearm or ammunition to determine whether paragraph (1) applies
				to such
				firearm.
							.
			(b)PenaltiesSection
			 924(a)(1)(B) of title 18, United States Code, is amended by striking or
			 (q) and inserting (q), or (aa).
			
